

116 SRES 403 ATS: Designating October 2019 as “National Farm to School Month”.
U.S. Senate
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 403IN THE SENATE OF THE UNITED STATESOctober 31, 2019Mr. Leahy (for himself, Ms. Collins, Mr. Brown, and Mr. Perdue) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating October 2019 as National Farm to School Month.
	
 Whereas farm to school programs of varying scale operate in nearly 43,000 schools across the United States;
 Whereas farm to school programs connect schools and local farms in order to— (1)serve nutritious meals in school cafeterias; and
 (2)support local farmers, ranchers, and fishermen; Whereas farm to school programs include experiential education components that can lead to permanent improvements in the diets of children, both in school and at home;
 Whereas farm to school programs facilitate the purchase of local food for school meals; Whereas farm to school programs can benefit small and mid-sized agricultural producers by providing access to consistent markets;
 Whereas farm to school programs can be particularly important for beginning or socially disadvantaged farmers, as schools provide a consistent and secure customer base;
 Whereas farm to school programs can benefit local economies; Whereas for every $1 spent on local foods in schools, up to an additional $2 circulates in the local economy;
 Whereas data from the Centers for Disease Control and Prevention shows that only 7 percent of children consume the recommended amount of vegetables;
 Whereas communities with high levels of poverty have less access to fresh fruits and vegetables than higher income communities;
 Whereas the increased consumption of fresh fruits and vegetables is 1 of 6 major strategies to prevent and control obesity, according to the Centers for Disease Control and Prevention;
 Whereas studies have demonstrated that children in schools with an active farm to school program increase their average consumption of fresh fruits and vegetables by 1 or more servings per day;
 Whereas farm to school programs— (1)are popular among children;
 (2)can increase interest in school meal programs; and (3)can decrease food waste; and
 Whereas October 2019 would be an appropriate month to designate as National Farm to School Month: Now, therefore, be it
	
 That the Senate— (1)designates October 2019 as National Farm to School Month;
 (2)recognizes support for policy improvements to farm to school programs in legislation reauthorizing child nutrition programs;
 (3)encourages schools and local educational agencies to use local farm products in meals; and (4)encourages schools, farmers and farm groups, local businesses, nonprofit institutions, churches, cities, State governments, and other local groups to raise awareness of farm to school efforts in their communities.